Exhibit 10.36

 

INDIAN RIVER BANKING COMPANY

 

VERO BEACH, FLORIDA

 

1999 DIRECTOR FEE STOCK OPTION PLAN

 

1. Purpose of the Plan. The Plan shall be known as the Indian River 1999
Director Fee Stock Option Plan. The purpose of the Plan is to provide additional
incentive to Non-Employee Directors of the Company and Indian River and the Bank
to promote the success of the business, by permitting them to receive options to
purchase shares of Common Stock in lieu of cash compensation for service on
committees of the boards of directors of the Company or any Parent or Subsidiary
of the Company. This Plan shall set forth the manner by which Non-Employee
Directors may elect to participate in the Plan, and the terms of the options.

 

2. Definitions. As used herein, the following definitions shall apply.

 

(a) “Bank” shall mean Indian River National Bank, Vero Beach, Florida, the
wholly owned subsidiary of the Company.

 

(b) “Board” shall mean the Board of Directors of the Company.

 

(c) “Cash Compensation” shall mean the cash payments a Non-Employee Director is
entitled to receive in a year for service on, and attendance at meeting of,
committees of the board of directors of the Company or any Parent or Subsidiary
of the Company.

 

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e) “Common Stock” shall mean common stock, $1.00 par value per share, of the
Company.

 

(f) “Company” shall mean Indian River Banking Company, a bank holding company.

 

(g) “Effective Date” shall mean the date specified in Section 9 hereof.

 

(h) “Employee” shall mean any person employed by the Company or any present or
future Parent or Subsidiary of the Company in a capacity other than as a
director of the Company or the Bank.

 

(i) “Non-Employee Director” shall mean each director of the Company and the Bank
who is not an Employee and who is not Chairman of the Board.

 

(j) “Option” shall mean an option granted pursuant to this Plan.



--------------------------------------------------------------------------------

(k) “Option Price” shall mean the exercise price per share of Common Stock for
Options granted pursuant to the Plan.

 

(l) “Optioned Stock” shall mean stock subject to an Option granted pursuant to
the Plan.

 

(m) “Optionee” shall mean any person who receives an Option.

 

(n) “Parent” shall mean any present or future corporation which would be a
“parent corporation” as defined in Subsection 425(e) and (g) of the Code.

 

(o) “Participant” means any Non-Employee Director of the Company or the Bank who
elects to receive Options in lieu of Cash Compensation in accordance with the
provisions of Section 4(c) hereof.

 

(p) “Plan” shall mean the Indian River 1999 Director Fee Stock Option Plan.

 

(q) “Share” shall mean one share of the Common Stock.

 

(r) “Subsidiary” shall mean any present or future corporation which would be a
“subsidiary corporation” as defined in Subsection 425(f) and (g) of the Code.

 

3. Shares Subject to the Plan. The number of Shares which may be subject to
Options issued under this Plan shall not be fixed, but shall be determined based
upon the elections of Participants and the number of committees of the boards of
directors of the Company and the Bank upon which such Participants serve.
Notwithstanding the foregoing, no Options shall be issuable hereunder to the
extent that the Company does not have sufficient authorized and unissued shares
of Common Stock available for the issuance of Shares upon exercise of the
Options. Shares issuable upon the exercise of Options may be either authorized
but unissued or treasury shares.

 

4. Administration and Operation of the Plan.

 

(a) The Plan shall be administered by the full Board.

 

(b) The Board is authorized (but only to the extent not contrary to the express
provisions of the Plan or to resolutions adopted by the Board) to interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, and to make other determinations necessary or advisable for the
administration of the Plan. In no event may the Board revoke outstanding Options
without the consent of the Participant.

 

(c) (1) During the period commencing December 1 of each year, commencing in
1999, and ending on the earlier of (i) January 15 of the following year or (ii)
the date of the first meeting of the Board in January of the following year,
each Non-Employee Director of the Company and the Bank shall make a written
election to either receive Options to purchase 100 Shares for each committee of
the boards of directors of the Company or Bank such Participant

 

2



--------------------------------------------------------------------------------

serves on (subject to adjustment as set forth below), in lieu of Cash
Compensation, or to receive such Cash Compensation. Non-employee Directors who
fail to return a written election shall be deemed to have elected to receive
Cash Compensation. Such election shall be irrevocable with respect to the year
for which it is made.

 

(2) The number of Shares with respect to which Options shall be granted to
Non-Employee Directors pursuant to this Section 4(c) shall be automatically
adjusted to reflect any increase or decrease in the number of issued and
outstanding shares of Common Stock resulting from the subdivision or combination
of the Common Stock (whether by charter amendment, stock split in the form of a
stock dividend, or otherwise), or the payment of a dividend on the Common Stock
in additional shares of Common Stock, or other increase or decrease in the
number of shares of Common Stock effected without the receipt of consideration
by the Company.

 

(3) Not later than the first meeting of the Board in January of each year, the
Board shall grant each participating director Options to purchase the number of
Shares determined in accordance with Sections 4(c)(1) and 4(c)(2) for each
committee on which such director serves. At such meeting, the Board shall
reserve for issuance a number of Shares equal to the number of Optioned Shares
subject to the Options granted.

 

(d) The Chairman and President of the Company and such other officers as shall
be designated by the Board are hereby authorized to execute instruments
evidencing grants on behalf of the Company and to cause them to be delivered to
the Participants.

 

5. Eligibility Options may be granted hereunder only to Non-Employee Directors
of the Company or the Bank. No director of the Company who is also an officer of
the Company or Bank, shall be eligible to receive a grant of Options hereunder.
Receipt of Options hereunder shall not preclude an award or grant of Options to
Non-Employee Directors under any other Plan of the Company or of any Parent or
Subsidiary of the Company.

 

6. Term of Plan. The Plan shall continue in effect for a term of ten (10) years
from the Effective Date, unless sooner terminated pursuant to Section 11 hereof.
No Option shall be granted under the Plan after ten (10) years from the
Effective Date.

 

7. Terms and Conditions of Options. Each Option granted pursuant to the Plan
shall be evidenced by an instrument in such form as the Board shall from time to
time approve. Each and every Option granted pursuant to the Plan shall comply
with, and be subject to, the following terms and conditions:

 

(a) Option Price. The price per share at which each Option granted under the
Plan may be exercised shall not, as to any particular Option, be less than the
fair market value of the Common Stock at the time such Option is granted. For
such purposes, if the Common Stock is traded otherwise than on a national
securities exchange or on The Nasdaq National Market at the time of the granting
of an Option, then the price per share of the Optioned Stock shall be not less
than the mean between the bid and asked price on the date the Option is granted
or, if there be no bid and asked price on said date, then on the next prior
business day on which there was a bid and asked price. If no such bid and asked
price is available, then the price per share shall be determined

 

3



--------------------------------------------------------------------------------

by the Board in good faith in light of the circumstances. If the Common Stock is
listed on a national securities exchange or on The Nasdaq National Market at the
time of the granting of an Option, then the price per share shall be not less
than the average of the highest and lowest selling price on such exchange on the
date such Option is granted or, if there were no sales on said date, then the
price shall be not less than the mean between the inside bid and inside asked
price on such date.

 

(b) Payment.

 

(1) Full payment for each share of Common Stock purchased upon the exercise of
any Option granted under the Plan shall be made at the time of exercise of each
such Option and shall be paid in cash (in United States Dollars), Common Stock
or a combination of cash and Common Stock. Common Stock utilized in full or
partial payment of the exercise price shall be valued at its fair market value
at the date of exercise, determined in accordance with Section 7(a) above. The
Company shall accept full or partial payment in Common Stock only to the extent
permitted by applicable law. No shares of Common Stock shall be issued until
full payment therefor has been received by the Company, and no Optionee shall
have any of the rights of a shareholder of the Company until shares of Common
Stock are issued to him.

 

(2) Notwithstanding the foregoing, any Optionee may elect to receive upon the
exercise of any Option for the full number of Shares to which such Option
relates, the number of Shares determined by dividing (i) the difference between
the aggregate fair market value of all shares issuable upon the exercise of the
Options in full (as determined in accordance with Section a) hereof) and the
aggregate Option Price for the exercise of the Option in full, by (ii) the price
determined in accordance with Section 7(a). Shares received upon such election
shall reflect the exercise in full of such Options and the full satisfaction of
the Company’s obligations under said Option. Shares received upon such election
shall be deemed to be Shares received upon the exercise of an Option for all
purposes hereof.

 

(c) Term of Option.

 

The term of each Option granted pursuant to the Plan shall be ten (10) years
from the date each such Option is granted.

 

(d) Exercise Generally.

 

No Option may be exercised unless the Optionee shall have been a director of the
Company or the Bank at all times during the period beginning with the date of
grant of any such Option and ending on the date three (3) months prior to the
date of exercise of any such Option.

 

(e) Transferability.

 

Any Option granted pursuant to the Plan shall be exercised during any Optionee’s
lifetime only by the Optionee to whom it was granted and shall not be assignable
or transferable otherwise than by will or by the laws of descent and
distribution.

 

4



--------------------------------------------------------------------------------

(f) Vesting.

 

All Options granted hereunder shall vest fully upon grant and shall be
immediately exercisable.

 

(g) Termination of Options.

 

To the extent that any Option granted under the Plan to any Optionee whose
service as director terminates shall not have been exercised within the
applicable period set forth in Section 7(d), any such Option, and all rights to
purchase or receive shares of Common Stock pursuant thereto, as the case may be,
shall terminate on the last day of the applicable period.

 

8. Recapitalization, Merger, Consolidation, Change in Control and Similar
Transactions.

 

(a) Adjustment.

 

Subject to any required action by the shareholders of the Company, the number of
shares of Common Stock covered by each outstanding stock option, and the
exercise price per share of Common Stock of each such stock option, shall be
proportionately adjusted for any increase or decrease in the number of issued
and outstanding shares of Common Stock resulting from a subdivision or
consolidation of shares or the payment of a stock dividend (but only on the
Common Stock) or any other increase or decrease in the number of such shares of
Common Stock effected without the receipt of consideration by the Company.

 

(b) Extraordinary Corporate Action.

 

Subject to any required action by the shareholders of the Company, in the event
of any Change in Control, recapitalization, merger, consolidation, exchange of
shares, spin-off, reorganization, tender offer, liquidation or other
extraordinary corporate action or event, the Board, in its sole discretion,
shall have the power, prior or subsequent to such action or event to:

 

(1) appropriately adjust the number of shares of Common Stock subject to each
stock option, the exercise price per share of Common Stock, and the
consideration to be given or received by the Company upon the exercise of any
outstanding Option;

 

(2) cancel any or all previously granted Options, provided that appropriate
consideration, determined in the sole discretion of the Board, is paid to the
Optionee in connection therewith; and/or

 

(3) make such other adjustments in connection with the Plan as the Board, in its
sole discretion, deems necessary, desirable, appropriate or advisable.

 

For purposes of this Section, “Change in Control” shall mean any one of the
following events occurring after the Effective Date: (1) the acquisition of
ownership of, power to vote, or control of 25% or more of any class of voting
securities of the Company or the Bank; (2)

 

5



--------------------------------------------------------------------------------

the exercise of a controlling influence over the management or policies of the
Bank or the Company by any person or by persons acting as a “group” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934) or (3) the
failure of Continuing Directors to constitute at least two-thirds of the Board
of Directors of the Company or the Bank (the “Company Board”) during any period
of two consecutive years. A “change in control” does not include acquisition of
ownership of, control of or power to vote voting securities of the Company by an
employee benefit plan sponsored by the Company or the Bank; acquisition of
voting securities by the Company through share repurchase or otherwise; or
acquisition by an exchange of voting securities with a successor to the Company
in a reorganization, such as a re-incorporation, that does not have the purpose
or effect of significantly changing voting power or control. For purposes of
this definition only, “Continuing Directors” includes only those individuals who
were members of the Company Board at the Effective Date and those other
individuals whose election or nomination for election as a member of the Company
Board was approved by a vote of at least two-thirds of the Continuing Directors
then in office, and “person” refers to an individual or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity. The
decision of the Board as to whether a Change in Control has occurred shall be
conclusive and binding.

 

9. Effective Date. The Plan shall be deemed to be effective as of February 9,
2000 (the date of approval by Board) (the “Effective Date”).

 

10. Modification of Options. At any time and from time to time, the Board may
authorize the execution of an instrument providing for the modification of any
outstanding Option, provided no such modification, extension or renewal shall
confer on the holder of said Option any right or benefit which could not be
conferred on him by the grant of a new Option at such time, or shall not
materially decrease the Optionee’s benefits under the Option without the consent
of the holder of the Option, except as otherwise permitted under Section 8
hereof.

 

11. Amendment and Termination of the Plan.

 

(a) Action of the Board.

 

The Board may alter, suspend or discontinue the Plan at any time. Not in
limitation of the foregoing, the Board of Directors may suspend, terminate or
discontinue the Plan with respect to all grants of Options in any year at any
time prior to the grant of Options for said year as contemplated by Section 4
hereof.

 

(b) Change in Applicable Law.

 

Notwithstanding any other provision contained in the Plan, in the event of a
change in any Federal or state law, rule or regulation which would make the
exercise of all or part of any previously granted Option unlawful or subject the
Company to any penalty, the Board may restrict any such exercise without the
consent of the Optionee or other holder thereof in order to comply with any such
law, rule or regulation or to avoid any such penalty.

 

6



--------------------------------------------------------------------------------

12. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to any Option granted under the Plan unless the issuance and delivery of such
Shares shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, any applicable state securities law and the requirements
of any stock exchange upon which the shares may then be listed.

 

The inability of the Company to obtain from any regulatory body or authority any
approval deemed by the Company’s counsel to be necessary to the lawful issuance
and sale of any Shares hereunder shall relieve the Company of any liability with
respect to the non-issuance of such Shares.

 

As a condition to the exercise of an Option, the Company may require the person
exercising the Option to make such representations and warranties as may be
necessary to assure the availability of an exemption from the registration
requirements of federal or state securities law.

 

13. Unsecured Obligation. No participant under the Plan shall have any interest
in any fund or special asset of the Company by reason of the Plan or the grant
of any Option to him under the Plan. No trust fund shall be created in
connection with the Plan or any grant of any Option hereunder and there shall be
no required funding of amounts which may become payable to any Participant.

 

14. Withholding Tax. Where a Participant or other person is entitled to receive
Shares pursuant to the exercise of an Option pursuant to the Plan, the Company
shall have the right to require the Participant or such other person to pay the
Company the amount of any taxes which the Company is required to withhold with
respect to such Shares, or, in lieu thereof, to retain, or sell without notice,
a number of such Shares sufficient to cover the amount required to be withheld.

 

15. Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Florida, except to the extent that Federal law
shall be deemed to apply.

 

 

7



--------------------------------------------------------------------------------

Attachment I

 

INDIAN RIVER BANKING COMPANY

2000 AMENDMENTS TO 1999 DIRECTOR FEE STOCK OPTION PLAN

 

The 1999 Director Fee Stock Option Plan of Indian River Banking Company (“1999
Plan”) is hereby amended as follows:

 

Section 2(c) is hereby amended in its entirety to read as follows:

 

  (c) “Cash Compensation” shall mean the cash payments a Non-Employee Director
is entitled to receive in any three calendar year period beginning in the year
in which a grant of options is made pursuant to Section 4(c), for that
director’s service on, and attendance at meetings of, committees of the board of
directors of the Company or any Parent or Subsidiary of the Company.

 

Section 4(c)(1) is hereby amended in its entirety to read as follows:

 

(c)(1) During the period commencing December 1 of every third year, commencing
in 2000, and ending on the earlier of (i) January 15 of the following year or
(ii) the date of the first meeting of the Board in January of the following
year, each Non-Employee Director of the Company and the Bank shall make a
written election to either receive Options to purchase 700 Shares for each
committee of the boards of directors of the Company or Bank on which such
Participant serves (subject to adjustment as set forth below), in lieu of Cash
Compensation for the three calendar years beginning after such December 1, or to
receive such Cash Compensation. Non-employee Directors who fail to return such a
written election shall be deemed to have elected to receive Cash Compensation.
Such election shall be irrevocable with respect to the years for which it is
made.

 

Section 4(c)(3) is hereby amended in its entirety to read as follows:

 

(c)(3) Not later than the first meeting of the board in January of 2001 and
January of each succeeding three year period, the Board shall grant each
participating director Options to purchase the number of Shares determined in
accordance with Sections 4(c)(1) and 4(c)(2) for each committee on which such
director serves. At such meeting, the Board shall reserve for issuance a number
of Shares equal to the number of Optioned Shares subject to the Options granted.

 

Section 7(e) is amended in its entirety to read as follows.

 

(d) Transferability.

 

Any Option granted pursuant to the Plan shall be exercised during any Optionee’s
lifetime only by the Optionee to whom it was granted or by the holder thereof
pursuant to a



--------------------------------------------------------------------------------

transfer authorized by this Section 7(e). Any Option granted pursuant to the
Plan shall not be assignable or transferable otherwise than by will or by the
laws of descent and distribution, pursuant to the terms of a “qualified domestic
relations order” (within the meaning of Section 414(p) of the Code), or, subject
to the consent of the Board, in one or more transfers for estate or retirement
planning purposes (i) to a trust or other entity formed for such purposes, or
(ii) to a member of the Optionee’s immediate family (parents, spouse, children,
siblings, brothers in law, and sisters in law).

 

Section 7(f) is hereby amended in its entirety to read as follows:

 

One-third of the Options granted hererunder shall vest fully upon grant,
one-third of the Options granted hereunder shall vest fully upon the first
anniversary date of the grant, and the remaining one-third of the Options
granted hereunder shall vest fully upon the second anniversary date of the
grant. All Options shall be immediately exercisable at the time they vest. No
Options shall vest unless the Optionee is then serving as a Non-Employee
Director.

 



--------------------------------------------------------------------------------

Attachment II

 

INDIAN RIVER BANKING COMPANY

2003 AMENDMENTS TO 1999 DIRECTOR FEE STOCK OPTION PLAN

 

The 1999 Director Fee Stock Option Plan of Indian River Banking Company, as
amended in 2000, is hereby further amended as follows:

 

Section 4(c)(1) is hereby amended in its entirety to read as follows:

 

(c)(1) During the period commencing December 1 of every third year, commencing
in 2005, and ending on the earlier of (i) January 15 of the following year or
(ii) the date of the first meeting of the Board in January of the following
year, each Non-Employee Director of the Company and the Bank shall make a
written election to either receive Options to purchase 2100 Shares (subject to
adjustment as set forth below), in lieu of Cash Compensation for the three
calendar years beginning after such December 1, or to receive such Cash
Compensation. Non-employee Directors who fail to return a written election shall
be deemed to have elected to receive Cash Compensation. Such election shall be
irrevocable with respect to the years for which it is made.

 

Section 4(c)(3) is hereby amended in its entirety to read as follows:

 

(c)(3) Not later than the first meeting of the board in January of 2006 and
January of each succeeding three year period, the Board shall grant each
participating director Options to purchase the number of Shares determined in
accordance with Sections 4(c)(1) and 4(c)(2). At such meeting, the Board shall
reserve for issuance a number of Shares equal to the number of Optioned Shares
subject to the Options granted.

 